Citation Nr: 0611179	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-21 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for spinal stenosis.

3.  Entitlement to service connection for a left leg scar.

4.  Increased rating determination for residuals of a 
service-connected injury to the right leg.

5.  Increased initial rating determination for a service-
connected bilateral hearing loss disability.

6.  Entitlement to individual employability (TDIU).



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from February 1964 to 
October 1967.

This claim comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that granted service connection for a 
bilateral hearing loss disability and assigned a 
noncompensable evaluation, as well as an April 2003 rating 
decision that denied a claim of entitlement to service 
connection for a left knee disability, spinal stenosis, and a 
left leg scar, denied an increased rating for residuals of a 
right leg injury, and denied a TDIU claim.  

The appellant has also had claims for post-traumatic stress 
disorder and tinnitus pending since at least May 2004.  To 
date, no determination has been made on these issues by the 
RO, making their adjudication by the Board premature.  They 
are therefore referred back to the RO for action deemed 
appropriate and are not considered to be a part of this 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

On VA Form 9 dated May 17, 2004, the appellant requested a 
video conference hearing to take place at the Philadelphia 
Regional Office.  However, by letter of May 17, 2004, the 
appellant's representative also stated that a regional office 
hearing would be "preferred."  No hearing has been 
scheduled, and the issue of which hearing the appellant has 
requested must be clarified by the appellant or his 
representative before the RO may proceed.  Since both a 
videoconference hearing or a RO hearing would be scheduled by 
the RO, this matter may be the subject of a remand.

Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center in Washington, D.C., for the 
following actions:

1.  To clarify with the appellant whether he wants 
a personal hearing before a Veterans Law Judge or 
Decision Review Officer at the RO, or whether he 
would prefer a videoconference hearing before the 
Board.

2.  The RO should schedule a videoconference 
hearing before the Board or a regional office 
hearing with a Decision Review Officer or Veterans 
Law Judge from the Board in accordance with the 
appellant's stated wishes.

Thereafter, the case should then be returned to the Board for 
further appellate consideration in accordance with proper 
appellate procedures.



No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

